332 S.W.3d 921 (2011)
Joseph MOLAND, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71892.
Missouri Court of Appeals, Western District.
March 1, 2011.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Joseph Moland pled guilty to drug trafficking in the second degree and second-degree statutory rape. Moland filed a motion seeking post-conviction relief under Supreme Court Rule 24.035, contending that no factual basis was established for his guilty pleas. The circuit court denied the motion, and Moland appeals. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).